DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021, has been entered.
Claims 1, 3-6, 8, 10, 13-15, 17 and 18 are currently pending in the application.  Claims 7, 9, 11 and 16 have been cancelled.  All previous rejections of claims 7, 9, 11 and 16 have been withdrawn in view of the cancellation of claims 7, 9, 11 and 16.  The previous 112 1st paragraph rejection of claims 1, 3-6, 8, 10, 13-15 and 17 has been withdrawn in view of applicant’s claim amendments.
The Examiner notes that claim 10 was not properly marked to show the change in dependency from claim 9 to claim 1.  In order to promote compaction prosecution, the current set of claims will be examined.


Claim Objections

Claim 3 is objected to because of the following informalities:  change “carmel” to “caramel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 18 claims the film-shaped preparation does not exhibit stickiness.  However, applicant is not considered to have support for the film-shaped preparation to not exhibit stickiness.  Where applicant points to the specification at p. 4 lines 25 to 30 and p. 5 lines 10 to 15 for support, the only mention of “stickiness” is that edible films made with cola syrup exhibit an “undesirable stickiness”.  However, the Examiner finds no mention of the “stickiness” or lack thereof of the films according to the instant invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8, 10, 14, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 claims the preparation “comprises” two ingredients.  However, claim 3 depends from claim 1, where the preparation “consists of” 14 components.  Therefore, it is unclear if the preparation is to “comprise” or “consist of” the claimed ingredients.  For purposes of examination, claim 3 will be considered to limit the amount of hydroxypropylated tapioca starch in the preparation to 55 to 65 wt. %.
Claim 3 also recites that the preparation comprises 0 to 2 wt. % caramel coloring as coloring. However, claim 1 claims the preparation comprises 0.2 to 2 % by weight coloring.  Therefore, it is unclear if the coloring comprises 0 to 2 wt. % caramel coloring, or if the preparation comprises 0 to 2 wt. % caramel coloring, where there would be other coloring present at at least 0.2 wt. % according to claim 1.  
Claim 4 claims the preparation “contains” two ingredients.  However, claim 4 depends from claim 1, where the preparation “consists of” 14 components.  Therefore, it is unclear if the preparation is to “contain” (= comprise; MPEP § 2111.03 (I)) or “consist of” the claimed ingredients.  For purposes of examination, claim 4 will be considered to further limit the amounts of hydroxypropylated tapioca starch and partially hydrolyzed polyvinyl alcohol, as well as limit the plasticizer to glycerine.  Claim 1 already claims the composition with 0 wt. % filler and 3.8 to 5 wt. % acidifier.
Claim 5 claims the “plasticizers” are selected from a group.  However, claim 1 claims only a “plasticizer”.  Therefore, it is unclear if the preparation is to comprise one plasticizer, or a combination of plasticizers.
Claim 8 claims the “acidifiers” in the preparation of claim 1 are selected from a group.  However, claim 1 claims only an “acidifier”.  Therefore, it is unclear if the preparation is to comprise one acidifier, or a combination of acidifiers.
Claim 10 claims a composition “consisting of” specific percentages of 13 components.  However, the percentages of components do not add up to 100%.  Where the composition “consists of” the claimed components, the amounts should add up to 100%.
Claim 14 claims the preparation “comprises” five ingredients.  However, claim 14 depends from claim 1, where the preparation “consists of” 14 components.  Therefore, it is unclear if the preparation is to “comprise” or “consist of” the claimed ingredients.  For purposes of examination, claim 14 will be considered to limit the amount of hydroxypropylated tapioca starch in the preparation to 55 to 65 wt. %, and limit the amount of partially hydrolyzed polyvinyl alcohol to 4.7 to 10 wt. %, as well as limit the plasticizer to glycerin.  Claim 1 already claims the composition with 7 to 18 wt. % sorbitol syrup and 3.8 to 5 wt. % acidifier.
Claim 15 claims the preparation “contains” two ingredients.  However, claim 15 depends from claim 1, where the preparation “consists of” 14 components.  Therefore, it is unclear if the preparation is to “contain” (= comprise; MPEP § 2111.03 (I)) or “consist of” the claimed ingredients.  For purposes of examination, claim 15 will be considered to limit the plasticizer of claim 1 to glycerine.  Claim 1 already claims the composition with 7 to 18 wt. % sorbitol syrup.
Claim 18 recites the limitation "said film-shaped preparation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the “film-shaped preparation” will be considered to be referring back to the “wafer-thin strip preparation” in claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 8, 13-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corriveau et al. (US 2004/0043134) in view of Fadden et al. (US 2004/0247648) and Heath (Heath, H.B. 1981. “Syrup and Soda Flavorings.” Source Book of Flavors. AVI Publishing: Westport, CT. pp. 779-792) with evidence provided by Polyvinyl Alcohol (Saxena, S.K. “Polyvinyl Alcohol.”  2004.  Chemical and Technical Assessment.  61st JECFA. pp. 1-3).
Regarding claims 1 and 18, Corriveau et al. teach an edible, quick-dissolving water-soluble film preparation/wafer-thin strip comprising a hydroxypropylated starch derivative in combination with other film forming polymers including polyvinyl alcohol.  The film forming agents are preferably present from about 5 to about 60 wt. % of the film ([0065, 0082], Examples 6 and 13).  The film of Corriveau et al. is considered to provide a "pleasant mouthfeel" as what is "pleasant" is extremely subjective.  The fact that Corriveau et al. teach quick dissolving oral films on a roll is considered to meet claims to a film that does “not exhibit stickiness," as if the films were sticky they would stick together and would not be able to be unrolled to be segmented by the consumer.
The film preparation of Corriveau et al. is considered to meet claims to a “wafer” as the instant specification at p. 5 lines 17-18 states that “wafer” refers to “an edible, film-shaped preparation," which is taught by Corriveau et al.  Further, the film of Corriveau et al. is “designed to be segmented… into a plurality of products” (Abstract).  Therefore, Corriveau et al. is considered to teach an “edible, water-soluble wafer thin strip.”
Regarding the limitation of 0 wt. % stabilizer and 0 wt. % filler, the examiner notes that applicant’s specification describes stabilizers as an example of a filler.  Corriveau et al. teach that their films “can” comprise fillers.  Fillers are not required.  Therefore, it would have been obvious to have provided a film with no fillers where the contributions of fillers were not desired.  
Corriveau et al. do not specifically teach the larger amount of hydroxypropylated starch derivative in combination with the polyvinyl alcohol at 0.01 to 10% by weight.  However, Corriveau et al. do teach that combinations of film forming polymers, including all of the claimed film-forming polymers, as suitable for inclusion in their invention [0082], as well as specific examples with amounts of hydroxypropylated starch in combination with smaller amounts of additional film-forming polymers including gelatin (e.g. Example 6).  Therefore, it would have been obvious to have utilized a large amount of a hydroxypropylated starch in combination with a smaller amount of an additional film-forming polymer (e.g., polyvinyl alcohol) as claimed with the reasonable expectation that a suitable water-soluble wafer would be provided.  It would have been obvious to have selected polyvinyl alcohol as one of the “further-film forming polymers” where Corriveau et al. teach polyvinyl alcohol for inclusion in their films.
Corriveau et al. teach their films comprising about 2 to 20% softener/plasticizer such as glycerin [0084], encompassing the claimed range and thereby rendering it obvious.
Corriveau et al. teach sucralose as a sweetener known to be included in oral films [0092].  Example 6 includes sucralose at 1.4 %.  This is slightly higher than the claimed amount.  However, one of ordinary skill would have been able to have determined the amount of sucralose to include in the oral film through no more than routine experimentation depending on the intensity of the sweetness desired in the final product.  The inclusion of a lesser amount of sucralose than reported in the prior art would have been expected to provide the predictable result of an oral film with reduced sweetness contribution from sucralose. 
Corriveau et al. teach emulsifiers including lecithin from about 2 to 10 wt. % [0084].  This range overlaps and thereby renders obvious the claimed range.
Regarding the amount of acidifier, Corriveau et al. teach examples comprising citric acid at 5.9 % (Example 4) and 1.1 % (Example 5).  Therefore, it would have been obvious to have included an acidifier in the film in an amount as claimed as the claimed amounts are consistent with those reported in the art, falling between the amounts disclosed by the prior art.
Regarding the coloring, the examples of Corriveau et al. teach coloring in amounts falling within the claimed range (e.g., Examples 1, 2 and 6).
Corriveau et al. do not teach the types of hydroxypropylated starches to be included in their invention.  
Fadden et al. teach that hydroxypropylated tapioca starch is known to be utilized in fast dissolving orally consumable films [0014].
As Corriveau et al. teach hydroxypropylated starches for inclusion in their oral films, and Fadden et al. teach hydroxypropylated tapioca starch for inclusion in oral films, it would have been obvious to have selected a hydroxypropylated tapioca starch where hydroxypropylated starches, generally, are taught as suitable for use in the invention of Corriveau et al. as hydroxypropylated tapioca starches were known in the art to be included in oral films.  Regarding the mouthfeel being “not sticky”, given that the composition of modified Corriveau et al. renders obvious the claimed composition, the composition of the prior art is also considered to have a mouthfeel that is “not sticky” to meet the instant claims.
Regarding claims 1 and 3, Corriveau et al. teach that the flavor is present preferably from 10 to 15 wt. % [0088].
The combination of Corriveau et al. and Fadden is silent as to the edible films comprising caramel coloring, caffeine, cola flavoring or lime flavoring.
However, Corriveau et al. teach a multitude of flavors for inclusion in their edible film, and allow for additional flavors to be included as desired by the artisan [0088].  Therefore, the inclusion of cola flavor, which is well known in the art, where it is taught that virtually any flavor may be used to flavor the edible film, would have been obvious where one wished to provide a cola flavored film.  No undue experimentation would have been required to add a cola flavor to the edible film of Corriveau, and the addition of a cola flavor would have been expected to provide the predictable result of a cola-flavored edible film.
Heath teaches a variety of formulations for cola syrups.  To provide a cola syrup, ingredients include caramel, citric acid, lime and cola flavor (MF 236).  A cola flavor concentrate includes caffeine, lime and cola flavor (MF 235).
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221
 
As all of the claimed ingredients are known to be used in edible films and to provide cola flavors it would have been obvious to combine the claimed ingredients to provide a cola-flavored edible film.  The combination of known ingredients for their recognized function to provide a predictable result is considered obvious absent convincing arguments and/or evidence of unexpected results arising from the specific claimed combination of ingredients. 
Regarding claim 4, Corriveau et al. do not specifically teach a combination of hydroxypropylated starch derivative and polyvinyl alcohol in the amounts as claimed.  However, Example 6 teaches hydroxypropylated starch at 52.6 % by weight (based on 90 g total dry matter), and Example 13 teaches polyvinyl alcohol at 6.4% by weight (based on 93 g total dry matter).  Therefore, as the claimed polymers are taught in a total amount overlapping the claimed range, and it is further stated that mixtures of the film-forming agents can be used in the invention [0082], a combination as claimed is considered to be obvious in the absence of convincing arguments or evidence of unexpected results arising from the claimed combination. As evidenced by “Polyvinyl Alcohol,” polyvinyl alcohol used in foods is inherently partially hydrolyzed polyvinyl alcohol (p. 1 Summary).
Further regarding claim 4, Corriveau et al. teach their films comprising about 2 to 20% softener such as glycerin [0084], encompassing the claimed range and thereby rendering it obvious.  
Regarding the claims to 0% filler, Corriveau et al. teach that their films “can” comprise fillers.  Fillers are not required.  Therefore, it would have been obvious to have provided a film with no fillers where the contributions of fillers were not desired.
Regarding claim 5, plasticizers taught by Corriveau et al. include propylene glycol and glycerin [0084].
Regarding claim 6, Corriveau et al. teach emulsifiers including lecithin [0084].
Regarding claim 8, Corriveau et al. teach that the film can include acids such as citric (Example 6).
Regarding claim 13, as Corriveau in view of Fadden et al. and Heath is considered to render obvious a film containing a cola flavor as set forth with regard to claim 1 above, it is further considered inherent that a film comprising a cola flavor in the amount taught by Corriveau for flavor, which falls within the claimed range, would provide the taste of a “draught of cola” when consumed.  The inclusion of a cola flavor in the film would reasonably be expected to provide the taste of cola to the consumer of the film.
Regarding claim 14, the claimed amounts of hydroxypropylated starch derivative and partially hydrolysed polyvinyl alcohol are considered to be obvious for the same reasons as set forth above with regard to claim 4.  Corriveau et al. further teach acids including citric acid to be included in films in an amounts encompassing the claimed range (e.g. citric acid at 5.9 % in Example 4 and 1.1 % in Example 5).  To have selected an amount of acid for inclusion in the film which falls within the amounts taught in the prior art is considered to be obvious in the absence of convincing evidence of unexpected results arising from the claimed range.
Regarding the glycerine of claims 14 and 15, Corriveau et al. teach their films comprising about 2 to 20% softener such as glycerin [0084], encompassing the claimed range and thereby rendering it obvious.
Regarding the sorbitol syrup of claims 14 and 15, Corriveau et al. teach an embodiment comprising 10% liquid sorbitol (i.e., sorbitol syrup) (Example 4).  They further teach that alditol solutions, which includes sorbitol syrup, maybe be used as additional softening agents [0093].  Therefore, the inclusion of sorbitol syrup in an amount as claimed is not considered to provide an unobvious contribution over the prior art where it is known to include sorbitol solutions in oral films in amounts within the claimed range.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Corriveau et al. (US 2004/0043134) in view of Fadden et al. (US 2004/0247648) and Heath (Heath, H.B. 1981. “Syrup and Soda Flavorings.” Source Book of Flavors. AVI Publishing: Westport, CT. pp. 779-792) with evidence provided by Polyvinyl Alcohol (Saxena, S.K. “Polyvinyl Alcohol.”  2004.  Chemical and Technical Assessment.  61st JECFA. pp. 1-3) as applied to claim 1 above and in further view of Pearce et al. (US 2003/0224090).
Corriveau et al. in view of Fadden et al. and Heath teach a quick dissolving edible film comprising (all % by weight based on 90 g dry weight) hydroxypropylated starch at 52.6%, glycerine at 8.3%, sucralose at 1.4 % (Corriveau et al. Example 6).  Other examples teach citric acid at 5.9 % (Corriveau et al. Example 4) and 1.1 % (Example 5).  Flavors are taught in the edible films at preferably 10 to 15 wt. % (Corriveau et al. [0088]).  Colorants are taught to be used in any suitable amount to provide the desired color (Corriveau et al. [0087]).  Liquid sorbitol (i.e., sorbitol syrup) is taught at 11.8 % (Corriveau et al. Example 4).  Mono- and di-glycerides are taught to comprise about 2 to 10% by weight of the film (Corriveau et al. [0087]).  Corriveau et al. Example 13 teaches polyvinyl alcohol at 6.5 % by weight.  The selection of hydroxypropylated tapioca starch, where Corriveau et al. teaches hydroxypropylated starch, is considered to be obvious for the reasons set forth above with regard to claim 1.
Heath  teaches caramel coloring, cola flavoring, caffeine or lime flavoring
Polyvinyl alcohol teaches that polyvinyl alcohol used in foods is inherently partially hydrolyzed polyvinyl alcohol (p. 1 Summary).
Corriveau et al. in view of Fadden et al. and Heath is silent as the presence of polyoxyethylene sorbitan monooleate, macrogol glycerol hydroxystearate in the edible films.
Pearce et al teach plasticizers for edible films including polyoxyethylene sorbitan monooleate (i.e. polysorbate) and macrogol glycerol hydroxystearate (i.e. polyoxyethylene castor oil derivative) in a mixture in an amount ranging from 0.1 to 5 % total by weight [0050].
Heath teaches a variety of formulations for cola syrups.  To provide a cola syrup, ingredients include caramel, citric acid, lime and cola flavor (MF 236).  A cola flavor concentrate includes caffeine, lime and cola flavor (MF 235).
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221
 
As all of the claimed ingredients are known to be used in edible films and to provide cola flavors it is considered obvious to combine the claimed ingredients to provide a cola-flavored edible film.  The combination of known ingredients for their recognized function to provide a predictable result is considered obvious absent convincing arguments and/or evidence of unexpected results arising from the specific claimed combination of ingredients.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corriveau et al. (US 2004/0043134) in view of Fadden et al. (US 2004/0247648) and Heath (Heath, H.B. 1981. “Syrup and Soda Flavorings.” Source Book of Flavors. AVI Publishing: Westport, CT. pp. 779-792) with evidence provided by Polyvinyl Alcohol (Saxena, S.K. “Polyvinyl Alcohol.”  2004.  Chemical and Technical Assessment.  61st JECFA. pp. 1-3) as applied to claim 15 above, and in further view of Falkenhausen et al. (US 2004/0028732) with evidence provided by Applicant’s April 9, 2020, remarks at p. 26.
Modified Corriveau et al. teaches a film as set forth above with regard to claim 15.  Corriveau et al. teach the film is spread onto a moving substrate and then moves through a drying tunnel [0034].  Therefore, the film of the prior art is considered to be a dried, spread mixture to meet claim 17.
Modified Corriveau et al. is silent as to the polyvinyl alcohol having a viscosity as claimed.
Falkenhausen et al. teach oral films that comprise Mowiol (partially hydrolysed polyvinyl alcohol of low viscosity).  Therefore, where Corriveau et al. teach polyvinyl alcohol for inclusion in the oral films, it would have been obvious to have included a partially hydrolysed polyvinyl alcohol having a low viscosity as taught by Falkenhausen et al. as both Corriveau et al. and Falkenhausen et al. are directed to quick dissolving oral films.
The viscosity of Mowiol 8-88, as evidenced by applicant’s remarks, is 7-8 MPas.  This is slightly higher than the claimed viscosity.  However, where the prior art and the instant invention are including a low viscosity partially hydrolyzed polyvinyl acetate in oral films, the claimed viscosity is not considered to represent an unobvious contribution over the prior art.  Where the viscosity of the partially hydrolyzed polyvinyl acetate touches the claimed viscosity, one of ordinary skill would have had a reasonable expectation that a suitable oral film would continue to be provided.

Response to Arguments

Applicant's arguments filed June 15, 2021, have been fully considered but they are not persuasive.
Applicant argues that “stickiness” is a concept well known in the oral film art and therefore, newly presented claim 18 should be considered to have support in the specification as filed (Remarks, pp. 9-10).
This argument is not persuasive.  As has been stated previously, where there is no mention in the specification or claims as originally filed regarding stickiness, or lack thereof, in the inventive films, applicant is not considered to have support for the claimed preparation to “not exhibit stickiness.”
Applicant argues while the claimed components of their wafers was known, the combination was not, and it was not known to provide cola-flavored films.  Applicant points to a reference from Adhikari regarding stickiness (Remarks, pp. 10-11).
The examiner notes that if Applicant feels Adhikari is material to patentability, Adhikari should be made of record by filing an IDS.  Regardless, given that the applied prior art of Corriveau and Fadden teaches oral films that are not sticky, it is not considered unobvious to provide an oral film that does not exhibit stickiness.
Additionally, the examiner again notes that the prior art rejections of claims 1, 3-8, 9-11, 13 and 14 were affirmed by the PTAB in a decision rendered January 31, 2019.  Where applicant has repeatedly amended the claims in an attempt to overcome the prior art rejections, Applicant has provided no new convincing arguments or evidence to overcome the rejections.  The affirmance of the rejection of claim 10, which was the narrowest claim on appeal, is an affirmance of the Examiner’s position that the claimed composition would have been obvious to one of ordinary skill.  This position has not changed. 
Even where the preparation “consists of” the claimed ingredients, as all of the claimed ingredients are known to be included in oral films and/or cola flavors, limiting to the claimed ingredients is not considered to provide an unobvious contribution over the prior art.
Applicant’s attention is again directed to In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221

It remains that where all of the claimed ingredients are known to be included in oral films, Applicant has not provided convincing arguments or evidence that the claimed combination provides a new, unexpected and useful function.
Applicant argues that they found that a particular starch, tapioca starch, could be used to form wafers and this is unexpected because starches containing large amounts of amylopectin (e.g., tapioca starch) exhibit a sticky texture (Remarks, p. 12).
This argument is not persuasive.  Attorney arguments cannot take the place of evidence where evidence is necessary.  MPEP § 716.01(c)(II).  Throughout the extensive prosecution of this application, applicant has provided no comparative evidence showing unexpected results arising from the claimed amounts of tapioca starch where tapioca starch is reported in the prior art to be included in oral films.  The only comparisons found in the instant specification are with films comprising polyvinyl pyrrolidone or polyvinyl alcohol as the only film forming polymer.  These comparisons remain insufficient to overcome the applied prior art.  These comparisons are also lacking compared with the assertions made by applicant’s representative on p. 13 regarding applicant’s determination that tapioca starch was “difficult to process.”  The examiner finds no mention of these “difficulties” in the instant specification.

Applicant states that they determined that moderate amounts of additional film forming polymers in combination with hydroxypropylated starches provided “more processable” wafer compositions without sacrificing textural properties (Remarks, pp. 12-13).
While applicant no longer specifically refers to the textural properties of “dissolution speed and mouthfeel” (see p. 10 of Remarks filed Nov. 2, 2020), it remains that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  MPEP § 716.01(c) II.  As stated above, it remains that applicant has provided no evidence showing these alleged “unexpected results” arising from the claimed amounts of hydroxypropylated starch and additional film formers.  The comparative data in applicant’s specification shows films prepared with 25% polyvinyl pyrrolidone (Example 1) and 11% polyvinyl alcohol (Example 2).  There are no showings that the specifically claimed amounts of hydroxypropylated starch and additional film formers provides an unexpected result where the prior art of Corriveau et al. prepares films based on hydroxypropylated starches and teaches films that have “textural properties” as claimed.

Applicant argues that only the Fadden reference teaches tapioca starch with any specificity, but this teaching (Example 4) does not include a secondary film former.  Further, Corriveau does not teach PVA with tapioca starch, but rather teaches mixtures of different film formers (Remarks, pp. 13-14).
This argument is not persuasive.  As has been stated repeatedly in the prosecution of the instant application, applicant is using known film forming polymers for their reported purpose to provide the predictable result of a quick dissolving, non-sticky oral film.  Therefore, all claims continue to be considered obvious over the prior art.  Applicant has not provided any convincing evidence of unexpected results arising from the claimed combination of tapioca starch and PVA where both tapioca starch and PVA are taught in the prior art to be included in oral films.

Applicant argues that one would not have included an amount of acid as claimed where the prior art teaches lower amounts of acidulant.  Applicant asserts that proceeding contrary to accepted wisdom provides “strong evidence of unobviousness” (Remarks, pp. 14-15).
This argument is not persuasive.  As set forth in the rejection above, ‘134 teaches citric acid at 5.9 % (Example 4) and 1.1 % (Example 5). These amounts encompass the claimed range, thereby rendering it obvious.  Further, applicant has provided no convincing evidence of unexpected results arising from the claimed amount of acid.  The fact that Corriveau’s does not specifically teach an embodiment comprising acid in an amount as claimed in combination with PVA is not sufficient to conclude that the claimed combination is “proceeding contrary to the accepted wisdom” where Applicant provides no objective evidence that Applicant is, indeed, “proceeding contrary to the accepted wisdom.”  The fact that the claimed combination is not specifically reported in the prior art should not be equated with “proceeding contrary to the accepted wisdom.”

Applicant argues that none of the references teach or suggest filler-free oral films as recited in claim 1.  Applicant argues that as ‘134 (i.e., Corriveau) states that filler may be included to avoid layers sticking together, or to avoid sliminess, the reference does not suggest a filler free wafer.  Applicant asserts that Fadden and Pierce also indicate that the presence of glycerin and sorbitol would lead to sticky films in the absence of filler (Remarks, pp. 15-16).
This argument is not persuasive.  Applicant’s specification discloses “stabilizers” as a type of “filler” at p. 13 lines 20-21.  The ‘134 document teaches that their oral film may be free of fillers.  Nowhere does ‘134 teach that “stabilizers” are required.  Therefore, the claimed amount of stabilizers and fillers (i.e., none) continues to be considered obvious over the prior art.  Applicant has not provided any evidence of unexpected results arising from the claimed amount of stabilizer.
Regarding Pearce’s teachings, the Examiners notes again that Pearce was relied upon to teach that it was known to include polyoxyethylene sorbitan monooleate (i.e. polysorbate) and macrogol glycerol hydroxystearate (i.e. polyoxyethylene castor oil derivative) oral films in an amount ranging from 0.1 to 5 % total by weight [0050], consistent with the claimed amounts.  Pearce it not relied upon to meet limitations regarding the amount of filler, or lack thereof.
Where applicant asserts that the Examiner is engaging in an impermissible hindsight analysis (Remarks, p. 16), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, where all of the claimed components are being employed for their reported use and in amounts consistent with amounts reported in the prior art to provide oral films, the claims continue to be obvious over the prior art as set forth in the rejections above.  

Applicant argues that newly cited Falkenhausen is silent as to spread, dried mixtures as claimed, and provides no motivation to select the claimed viscosity  of PVA (Remarks, p. 16).
These arguments are not persuasive.  Corriveau is relied upon to teach the newly presented limitation of a spread, dried film (see the rejection of claim 17 above).  Regarding the difference in viscosity between the prior art and the claimed invention, applicant has provided no evidence that the 1 mPas difference provides an unexpected result.  The viscosity of the prior art PVA is close enough to the claimed viscosity such that one of ordinary skill would reasonably have expected a suitable oral film to be provided.  Applicant has not provided convincing evidence to the contrary.

Applicant argues that the film formers taught by Corriveau includes a laundry list of polymers and it would not have been obvious to have selected only the two polymers/film formers as claimed to arrive at the claimed invention (Remarks, pp. 17-18). 
These arguments remain unpersuasive for the reasons set forth above.  That is, applicant is using known film forming polymers for their reported purpose to provide the predictable result of a quick dissolving, non-sticky oral film.  It remains that applicant has provided no convincing arguments or evidence that the claimed combination of film formers provides an unexpected result. Therefore, all claims continue to be considered obvious over the applied prior art.

Applicant again argues that Saxena must be considered as a whole where PVA is a moisture barrier film that protects food from moisture uptake, and that PVA must be at a neutral pH to protect its stability (Remarks, p. 20).
 These arguments are not persuasive.  As stated above, it is Corriveau et al. that teaches polyvinyl alcohol as a film former in oral films in amounts rendering obvious the claimed amount (e.g., Ex. 13).  Further, if PVA is unstable in acidic environments, as applicant alleges, yet applicant’s film contains both acid and PVA, it is unclear what in the inventive composition makes this combination workable, yet it somehow would not work with the PVA of the prior art.  Therefore, where PVA is known to be included in oral films in amounts as claimed, and in the continued absence of convincing evidence of unexpected results, the claimed composition continues to be considered obvious over the applied prior art.
Applicant’s arguments regarding the failure of Saxena to teach the additionally claimed components are not persuasive (Remarks, p. 20), as Saxena was not relied upon for these components.   

Applicant argues that Heath is “merely” a flavor source book and simply does not teach wafers containing the recited cola flavoring (Remarks, pp. 22-23).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Heath is relied upon to teach the cola flavor components.  Where Heath teaches the claimed flavor components are known to be utilized to provide a cola flavor, the claimed composition is considered obvious over the combination of prior art as set forth in the rejection above.
Applicant argues that the combination of art fails to teach or suggest an amount of sucralose and sorbitol syrup as required and that there would have been no motivation to substitute Heath’s saccharine and cyclamate (Remarks, p. 24).
This argument is not persuasive.  Heath was not relied upon to teach the sucralose or sorbitol syrup.  Where Heath does teach high intensity sweeteners, to have substituted other high intensity sweeteners, which were known well before applicant’s invention, it considered to be well within the abilities of one of ordinary skill.  It remains that applicant has not provided any convincing evidence of unexpected results arising from the claimed oral film formulations or the high intensity sweeteners contained therein.

Applicant argues that ‘090 does not teach a non-sticky cola wafer could be formed from a combination of polymers as required in claim 10 and in the absence of fillers (Remarks, pp. 24-25).
This argument is not persuasive.  As stated above, Pearce was relied upon to teach that it was known to include polyoxyethylene sorbitan monooleate (i.e. polysorbate) and macrogol glycerol hydroxystearate (i.e. polyoxyethylene castor oil derivative) oral films in an amount ranging from 0.1 to 5 % total by weight [0050], consistent with the claimed amounts. Where Appellant alleges that Pearce teaches that any film-forming agents other than pullulan are slimy, the examiner notes that the Base Film Formulation A [0197] of Pearce does not comprise pullulan, and also at [0028] Pearce provides a list of film-forming agents which are essentially the same as those of Corriveau et al. at [0082].

Applicant argues that the combination of prior art does not teach the composition recited in claim 10 (Remarks, pp. 25-26).
For the reasons in the rejection above and stated repeatedly throughout the prosecution of the instant application and its parent application, the claimed composition is considered to be obvious over the applied prior art in the continued absence of convincing arguments or evidence of unexpected results.

Applicant argues that Falkenhausen does not teach or suggest all of the limitations of claim 17 (Remarks, pp. 27-28).
Falkenhausen is relied upon only for the teaching of the viscosity of the polyvinyl alcohol.  It remains that applicant has provided no evidence that the 1 mPas difference in the viscosity of the polyvinyl alcohol between the prior art and the instant invention provides an unexpected result.  The viscosity of the prior art PVA is close enough to the claimed viscosity such that one of ordinary skill would reasonably have expected a suitable oral film to be provided.

Applicant argues that the combination of art does not suggest an amount of acidifier as claimed, and that Corriveau et al. teach only 1% acidifier in combination with a hydroxypropylated starch embodiment, therefore the claimed amount of acid is not obvious (Remarks, p. 29).
This argument is not persuasive.  As set forth in the rejection above, ‘134 teaches citric acid at 5.9 % (Example 4) and 1.1 % (Example 5). These amounts encompass the claimed range, thereby rendering it obvious.  Further, applicant has provided no convincing evidence of unexpected results arising from the claimed amount of acid.

In conclusion, all claims continue to be rejected over the prior art as set forth above in the continued absence of convincing arguments or evidence that the claimed components, all of which are known in the prior art, provide an unexpected result when combined to form an oral film.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791